Citation Nr: 1516574	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-18 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a left finger injury.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right knee disorder.

3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a left knee disorder.

4.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	James G. Fausone, Esquire



ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The claims to reopen the claims for entitlement to service connection for left knee and low back disorders and the claim for entitlement to service connection for a right knee disorder are being REMANDED for additional development.  See below.


FINDINGS OF FACT

1.  In May 1991, the RO issued a rating decision which denied the Veteran's original claim seeking entitlement to service connection for a right knee disorder.  Although notified of this decision, the Veteran did not timely file an appeal and did not submit additional evidence during the appeal period.  

2.  Evidence received since the RO's May 1991 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating his claim of entitlement to service connection for a right knee disorder.

3.  The Veteran does not have residuals of a left finger injury related to his military service.



CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for right knee disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for service connection for residuals of a left finger injury have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Reopen

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from deciding to reopen the Veteran's claim of entitlement to service connection for a right knee disorder.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  This is so because the Board is taking action favorable to the Veteran by reopening the issue on appeal.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New" evidence is defined as existing evidence not previously submitted to agency decision-makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 
In May 1991, the RO issued a rating decision which denied the Veteran's claim of entitlement to service connection for a right knee disorder.  In particular, the RO found that treatment for a right knee disorder during service was acute and transitory and that the evidence of record failed to demonstrate any chronic residuals after service or during the Veteran's December 1990 VA examination.  Although notified of this decision, the Veteran did not timely file an appeal and no additional pertinent evidence was received in the year following this decision.  38 C.F.R. 3.156(b).  Under these circumstances, the May 1991rating decision is final.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.201, 20.302 (2014).

In November 2008, the Veteran sought to reopen his claim seeking entitlement to service connection for a right knee disorder.  However, despite current x-ray findings of right knee osteoarthritis, the RO issued an April 2009 rating decision which denied the Veteran's claim to reopen the issue of entitlement to service connection for a right knee disorder.  Specifically, the RO concluded that new and material evidence had not been submitted because the evidence of record failed to establish a positive relationship between the Veteran's right knee disorder and his military service.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

When the RO issued its May 1991 rating decision, the evidence of record included the Veteran's service treatment records, post-service private medical records, and a post-service VA examination report dated in December 1990.  This evidence did not demonstrate that the Veteran had a chronic right knee disorder.  

Evidence added to the record since the May 1991 rating decision includes (1) VA treatment records; (2) SSA medical records; (3) private medical records, (4) March 2009 and March 2012 VA examination reports; (5) statements from the Veteran and his representative; and (6) internet research articles about knee sprain and patellofemoral arthritis.  This evidence is "new" in that it was not previously considered by VA decision makers.  Moreover, the Board finds that this evidence demonstrates that the Veteran now has a current right knee disorder, diagnosed as degenerative arthritis of the right knee.  Although this evidence does not establish a positive relationship between the Veteran's current right knee disorder and his military service, when considered by itself or with previous evidence of record, this evidence relates to an unestablished fact necessary to substantiate the claim.  Moreover, when combined with VA assistance, this evidence raises a reasonable possibility of substantiating the Veteran's right knee claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
  
As new and material evidence has been received, the claim of entitlement to service connection for a right knee disorder is reopened, and to that extent only, the appeal regarding that issue is granted.  

II.  Entitlement to Service Connection

With regard to the Veteran's claim seeking entitlement to service connection for residuals of a left finger injury, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The RO's December 2008 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the Veteran's claim seeking service connection for residuals of a left finger injury.  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's service treatment records, post-service treatment records, and Social Security Administration (SSA) medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   Furthermore, there is no indication in the record that additional evidence relevant to the issues being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In March 2009 and March 2012, VA examinations were conducted to determine the nature and etiology of the Veteran's claimed residuals of a left finger injury.  Both examiners reviewed the Veteran's medical history, examined the Veteran, and provided a detailed account of their diagnostic findings.  The March 2009 examiner provided a diagnosis of a current left finger disability based on the Veteran's reported medical history.  However, the March 2012 VA examiner did not find any evidence of a current left finger disability or residuals of a left finger injury, and neither examiner actually addressed the etiological relationship between the Veteran's claimed left finger disability and his active military service.

Nevertheless, the Board finds that additional examinations are not necessary to properly adjudicate this issue.  In particular, a left finger disability was not shown during the Veteran's military service and the evidence of record does not suggest a link between this claimed disability and the Veteran's military service.  Although the Veteran's statements are competent evidence as to what he observed or experienced, he has not alleged continuity of symptomatology for his claimed left finger disability; nor does the remaining evidence of record suggest a nexus between the claimed current disability and any inservice disease or injury.  See Davidson v, Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Accordingly, another VA examination is not required to properly adjudicate this issue.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1110(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In November 2008, the Veteran filed his present claim seeking entitlement to service connection for residuals of left finger injury.  He claimed that he sustained the injury in November 1974 while slicing meat at the Mess Hall where he was stationed in Okinawa Japan. 

As an initial matter, the Veteran's service treatment records reveal that he injured his right fingers while on active duty.  Specifically, a September 1974 treatment report indicates that the Veteran "cut his fingers on his right hand while slicing meat at [the] Mess Hall."  The report also indicates that the Veteran's right hand laceration was cleansed and then closed with sutures.  Nevertheless, the Veteran's service treatment records are completely silent for complaints, treatment, or a diagnosis of a left finger disability during his military service.  Moreover, there is no indication from the record that the Veteran ever injured his left middle finger while on active duty.  During his September 1975 separation examination, the Veteran's upper extremities were found to be normal.   

In March 2009, the Veteran underwent a VA general medical examination.  During the examination, the Veteran reported that he injured his left middle finger in Japan in 1974 while he was slicing meat and now has difficulty feeling the skin of the middle finger on the back of his hand.  The VA examiner found no problems with moving the middle finger, closing the middle finger, or holding onto items with the middle finger.  The examiner also found no problems with feeling in the middle finger on the other parts of the finger.  The examiner found no problems with the other fingers of the left hand and no evidence of pain, stiffness, weakness, or loss of sensation or difficulty moving any of the joints with the left hand or other fingers of the left hand.  Finally, the examiner noted that a left middle finger injury was not found in the Veteran's service treatment records.  Nevertheless, based on the Veteran's reported medical history, the examiner provided a diagnosis of "mild decrease in localized tenderness in the left middle finger, status post-surgery by history without loss of function of the left middle finger."

Another VA examination was conducted in March 2012.  The VA examiner reviewed the claims file and examined the Veteran's hands and fingers.  The examiner noted that the Veteran had injured his right hand during service and that the injury consisted of a laceration to the first, second, and third digits with sutures placed in all three digits.  After a physical examination of the Veteran's fingers, the examiner provided a diagnosis of "well-healed laceration to the right hand" and indicated that the onset of the condition was in 1974.  The examiner also noted that the Veteran had one service-related superficial scar on his right middle finger.  X-rays of the right hand revealed osteoarthritis, but the examiner stated that this incidental finding was not likely related to the superficial scar of the Veteran's right hand.  The examiner did not find any evidence of a left finger disorder or residuals of a left finger injury.

Based on a longitudinal review of the record, the Board finds that the Veteran did not sustain a left finger injury during his active military service and the evidence of record fails to demonstrate that he has current residuals of a left finger injury related to his military service.

The Veteran's service treatment records clearly indicate that he sustained a laceration to his right hand and fingers while on active duty in 1974.  However, the Veteran's service treatment records are completely silent for complaints, treatment, or a diagnosis regarding a left finger injury during service.  The first post-service reference to a left finger injury was not until the Veteran filed his claim in November 2008, nearly 33 years after he separated from military service.  Although the March 2009 VA examiner provided a diagnosis of "mild decrease in localized tenderness in the left middle finger, status post-surgery by history without loss of function of the left middle finger," the Board notes that this diagnosis was based primarily on the Veteran's self-reported medical history of a left finger disability.  In contrast, the March 2012 VA examiner did not find any evidence of a left finger disability or any residuals of an in-service left finger injury.

The Board acknowledges that the Veteran has residuals of a right hand injury which he incurred during his active military service.  In fact, based on the evidence of record, the RO granted service connection for the Veteran's superficial right hand scar in its May 2012 rating decision.  However, the Board finds that the Veteran's contention that he has current residuals of a left finger injury related to his military service is not supported by the probative evidence of record.  Accordingly, the Board concludes that service connection is not warranted for the Veteran's claimed left finger disability.  See McLendon, 20 Vet. App. at 83. 

As the preponderance of the evidence is against finding that the Veteran injured his left fingers during service and that he has current residuals of a left finger injury related to his military service, the benefit-of-the-doubt doctrine is not applicable for the claim on appeal.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the claim for service connection for a right knee disorder is reopened, and to that extent only, the appeal is granted.  

Entitlement to service connection for residuals of left finger disorder is denied.


REMAND

The Veteran is seeking to reopen his claims of entitlement to service connection for a left knee disorder and entitlement to service connection for a low back disorder.  He is also claiming entitlement to service connection for a right knee disorder.

Review of the claims file reveals that VA has a further duty to assist the Veteran in developing evidence pertinent these claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A.  Additional Evidence Available

In December 2008, the Veteran submitted an authorization and consent form to release medical records to the VA.  The form indicated that the Veteran had received treatment for his back and knees from the following providers: (1) St. Mary's Hospital from approximately 1975 to 1990; (2) Dr. R. K. from approximately 1970 to 1989; (3) Dr. G. from approximately 1977 to 1989, and an unnamed VA Hospital from approximately 1975 to 2008.

In the Veteran's March 2010 notice of disagreement, the Veteran's representative stated that the Veteran had received treatment from St. Mary's Hospital, from an unidentified VA Medical Center, and from Dr. R. K. and Dr. G. but that there was no indication that these records were requested in compliance with VA's duty to assist.

In December 2011, the RO sent a notification letter to the Veteran which requested additional information regarding each of the aforementioned healthcare providers.  It does not appear that the Veteran ever responded to this request.  Moreover, a March 2012 letter from the Veteran's representative indicated the Veteran had received all of his medical treatment from the John Dingell VA Medical Center in Detroit, Michigan, and that he did not have any additional evidence to submit at that time.

Nevertheless, when put on notice of the existence of private or VA medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1); Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, the RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including any updated VA and private treatment records for right knee disorder, his left knee disorder, and his low back disorder.

B.  Additional Examination Necessary

The Veteran contends that he has a right knee disorder related to his active military service.  

His service treatment records indicate that he was examined in December 1973 for complaints of right knee pain.  The examination found full range of motion and the assessment was a right knee strain.  In May 1974, the Veteran requested pain medication for his knee and complained of chronic knee problems.  He stated that he had no locking but that he had stiffness after physical training.  The assessment provided was inflamed ligaments.  In June 1974, he complained of recurrent pain in the right knee.  Upon physical examination, he was found to have a full range of motion with some pain but no swelling.  An assessment of right knee strain was provided.  He received subsequent treatment that same month and it was determined that physical examination of the knee demonstrated no limitation to range of motion.  In February 1975, the Veteran was treated for some degree of trouble with his right knee after injuring himself when he jumped off a truck ramp.  He was provided an assessment of mild strain to the right knee ligament.  He was treated again in July 1975 for a right knee injury.  The examiner found no effusion, ligaments intact, and stable knees.  The Veteran's x-rays were negative for any problems.  His September 1975 separation examination indicated that his lower extremities were normal.

At his March 2009 VA general medical examination, the Veteran reported having right knee pain, dull aching in nature, 7/10 in terms of intensity.  X-rays taken showed moderate degenerative osteoarthritis of the lateral knee joint space, mild degenerative changes of the patellofemoral and medial knee joint spaces, and no acute fracture or dislocation.  After reviewing the relevant medical evidence and examining the Veteran, the VA examiner provided a diagnosis of moderate right knee degenerative arthritis with limitation of range of motion.

Under these circumstances, the Veteran must be afforded an appropriate examination to determine whether the Veteran has a right knee disorder related to his active military service.  McLendon, 20 Vet. App. at 83; See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his right knee, left knee, and low back claims on appeal, including any treatment records from the following healthcare providers: St. Mary's Hospital, the unidentified VA Medical Center, Dr. R. K., and Dr. G.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. 

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded an appropriate VA examination to determine whether the Veteran has a current right knee disorder related to his active military service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on an appropriate clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must address whether the Veteran's current right knee disorder, diagnosed as moderate degenerative of the right knee with limitation of range of motion, is related to his active duty service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of his claim seeking service connection for a right knee disorder, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must adjudicate the Veteran's claims seeking to reopen the issues of entitlement to service connection for a left knee disorder and for a low back disorder.  The RO must also adjudicate the Veteran's claim seeking service connection for a right knee disorder.  If any of these claims on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


